Citation Nr: 1718159	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities, to include the medications taken for these disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran, served on active duty in the U.S. Army from November 1974 to October 1975. 

The appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and August 2006 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Fargo, North Dakota, which, in relevant part, denied service connection for migraine headaches, to include on a secondary basis. A Notice of Disagreement (NOD) was received in August 2006, a Statement of the Case (SOC) was issued in February 2007, and a Substantive Appeal was timely received in April 2007. Thus, the Veteran perfected a timely appeal of this issue. The RO in North Little Rock, Arkansas, currently has jurisdiction over this appeal.

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired. In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ). Copies of both hearing transcripts have been associated with the claims file. The Board notes that a November 2011 Board remand included instructions to afford the Veteran a videoconference hearing before the undersigned VLJ specifically on the issue of service connection for migraine headaches. A videoconference hearing was scheduled for April 1, 2015; however the Veteran withdrew his request for a hearing on February 16, 2015. 

A Board decision in November 2009 denied the migraine claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision in May 2011, the Court vacated the Board's decision as to the migraine claim and remanded the matter for further proceedings consistent with the Court's decision. 

In November 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development, specifically to afford the Veteran a new VA examination. 

The appeal returned to the Board in March 2016, at which time it was remanded to for the purposes of obtaining an addendum medical opinion. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

The competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed migraine headaches are caused or aggravated by the medications prescribed to treat his service-connected disabilities; nor is there evidence of head injury or headaches in service. 


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by the Veteran's active military service, nor is such secondary to his service-connected disabilities, to include the medications taken for these disabilities. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by a letter in January 2006. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant information and evidence in support of the claim.  The Veteran's service and post service treatment records and reports have been obtained. Hearing transcripts and the Veteran's lay statements have been associated with the record.  The Veteran was provided a VA medical examination, including an opinion, in January 2012 as well as an addendum opinion in June 2016.  As such, the Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.


II. Service Connection

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Service connection may also be established on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury; or any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (a)-(b) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. at 433-34. Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

The Veteran was afforded a neurological consult in May 2001. At that time, the physician noted that the Veteran suffered from chronic headaches, occurring at a frequency of about three times a week for over 15 years. She noted that the Veteran had taken several medications including, Amitriptyline, Gabapentin, Topamax, and was at that time on a trial of Imitrex and Zoloft. The Veteran denied a history of meningitis or head trauma and reported that his sister had headaches in the back of her head. 

The Veteran was afforded a VA examination in relation to his headaches in February 2006. At that time he underwent a neurologic evaluation for his claim that his headaches were secondary to medication for his service-connected rheumatoid arthritis. The Veteran told the VA examiner that he had onset of headaches in the 1970s and that he sought medical attention on one occasion for a headache in service; however the examiner was unable to find any mention of this in the STRs. The Veteran reported intermittent headaches that had become more frequent over the last 15-20 years. At that time the examiner noted that there was no family history of headaches and no history of significant head trauma. The examiner noted that the Veteran had had rheumatoid arthritis since the 1970s which was being treated with meloxicam. The examiner diagnosed the Veteran with migraines and noted that his neurologic examination was within normal limits. The examiner stated that he was unable to attribute the Veteran's migraines to the meloxicam he was then taking for his rheumatoid arthritis. 

The Veteran was afforded another VA medical examination in January 2012. The examiner noted that the Veteran was diagnosed with migraines in 1979. He observed that the Veteran's headaches were chronic, throbbing, and located primarily on the left side. He further noted that the Veteran had nausea and vomiting approximately four times a month, as well as photosensitivity and phonosensitivity. These episodes had been going on for the past 10 years without change and without specific triggers. The headaches were incapacitating and prostrating approximately four times a month. The examiner noted that the Veteran had been on Methotrexate, Prednisone, and Hydroxychloroquine dating back to 2007. 

The January 2012 examiner opined that the etiology of migraines is unknown and therefore could not be attributed to the Veteran's service-connected rheumatoid arthritis. He went on to state that it was less likely than not that the Veteran's headaches were aggravated by his service-connected rheumatoid arthritis as rheumatoid arthritis is not a known cause of migraines. He further opined that the migraines were not aggravated by the medications for rheumatoid arthritis as a review of the records, as well as the history given by the Veteran revealed that his chronic headaches predated his medication regimen at the time by several years. 

In June 2016, the VA examiner who conducted the January 2012 examination provided an addendum opinion. The examiner noted that he reviewed all treatment records since the last examination that he conducted in 2012. The examiner again stated that the etiology for migraines is unknown per up to date medical literature. He stated that there is a typical genetic predisposition as to the possible etiology of migraines. He went on to report that records confirm positive family history of headaches which would correlate with this opinion. The Board notes that the February 2006 examiner stated that there was no family history of headaches; however review of the record reflects the aforementioned statement by the Veteran during his May 2001 neurological consult that his sister suffered from headaches.

The examiner stated that the Veteran's service-connected conditions to include rheumatoid arthritis, degenerative joint disease of the back, depression, Achilles tendonitis, peptic ulcer disease, and hemorrhoids are not noted to be a cause of migraine headaches and that therefore it was less likely than not that the Veteran's migraines were related to his service-connected conditions. 

The examiner further stated that the Veteran was not on any of the present medical regimen for his service-connected disabilities during the time of onset of the headaches.  The examiner reviewed treatment notes as well as medication profiles prior to his exam and since his exam and found no evidence of aggravation of headaches from any medication taken for other service connected conditions upon review of the notes from rheumatology, primary care, and mental health. According to the examiner, there was no medical evidence suggesting marked progression of the headache condition during the time period since last C&P examination and that therefore it was less likely than not that the Veteran's migraines were caused and/or aggravated by service-connected conditions or medications for service-connected conditions.  

In a September 2015 written statement, the Veteran wrote that "these headaches started in the late 70s, way before all these other things started happening to me and I was on arthritis medication only." He went on to state that he had headaches for over 30 years and they started after he began taking arthritis medications and had gotten worse over the years. 

Analysis

The Veteran contends that his migraine headaches are either caused by or aggravated by the medications he takes for his service-connected disabilities, to include rheumatoid arthritis, degenerative joint disease of the back, depression, Achilles tendonitis, peptic ulcer disease, and hemorrhoids. 

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability. See 38 C.F.R. § 3.303(a). Specifically, the Veteran has a current diagnosis for migraines, including migraine variants. See VBMS, January 2012 VA Examination.

The Board finds however that the Veteran fails to meet the second element of direct service connection in that the evidence of record fails to establish that his migraine disability occurred during or as a result of his military service. Service treatment records (STRs) fail to demonstrate a complaint of headaches or migraines in service. As mentioned above, the Veteran reported to the February 2006 VA examiner that he had sought medical attention for a headache in service. While the Veteran is competent to report any instances of headaches in service, the Board places greater weight on documented statements in the record which detail the onset of the Veteran's headaches. The first documented complaints of headaches in the record occur in medical reports from November 1979 and January 1980, approximately four years after the Veteran's military discharge. At that time, the Veteran stated that his headaches were of recent onset, having started some months prior to those visits. The Board finds these statements probative as they were made contemporaneously by the Veteran at a time when he was seeking medical treatment for his headaches. Additionally, the Veteran has not pointed to an in-service injury which might have cause headaches, and the STRs are negative for any such injury.

Regarding the Veteran's specific contention that his migraines are secondary to his service-connected disabilities and/or aggravated by the associated medications he takes to treat those disabilities, the Board finds that he is service-connected for the above listed disabilities and takes a number of medications to treat them. See 38 C.F.R. § 3.310.

As detailed above, the author of the January 2012 examination report and the June 2016 addendum opinion opined that the Veterans headaches were less likely than not connected to his service-connected conditions or the medications used to treat those conditions. The Board notes that the Veteran's headache condition predates his current medication regimen and that the VA examiner conducted a thorough review of those medications as well as previous medications the Veteran was prescribed. The Veteran's September 2015 statements support the fact that his headaches preceded most of his service connected conditions with the exception of his rheumatoid arthritis. The VA examiner opined that neither the Veteran's rheumatoid arthritis, nor any of his other service connected conditions are known to cause migraines. Further he opined that the medications for these conditions have not been shown to either cause or aggravate the Veteran's current migraine condition.
	
In view of the foregoing, the Board finds that the Veteran's claim for service connection must be denied. The Board accords great probative weight to the opinions proffered by the VA examiner in January 2012 and June 2016, which found that there was no link between the Veteran's migraine headaches, his service-connected disabilities and the medications he takes to treat those disabilities. The Board finds that the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Importantly, there are no contrary medical opinions of record.

The Board notes that the Veteran has generally contended that his headaches are related to medications for his service-connected disabilities. As noted above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran is competent to describe the symptoms of his headaches and how long he has been experiencing them; however, as to the etiology of his headaches, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person. See Woehlaert, v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions);. In this regard, knowledge of the etiology of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board accords the statements of the Veteran regarding the etiology of his disorders to have little probative value as he is not competent to opine on such complex medical questions. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his service-connected disabilities and the medications he takes for them and his current migraine condition. In contrast, the VA examiner took into consideration all the relevant facts in providing his opinion. Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's migraine headaches are not shown to be causally or etiologically related to any in-service injury and are not proximately due to or a result of his service-connected rheumatoid arthritis, degenerative joint disease of the back, depression, Achilles tendonitis, peptic ulcer disease, and hemorrhoids. Further, the evidence fails to establish that the Veteran's migraines are aggravated by these disabilities, nor are they proximately caused or aggravated by the medications the Veteran takes to treat these conditions. Therefore, service connection for migraine headaches must be denied. The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities, to include the medications taken for these disabilities, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


